Exhibit 10.8
 
RELEASE
 
This RELEASE is made this 12th day of February, 2014 by Hugh Evans, a resident
of Australia (“Evans”), in favor of Marco Garibaldi (“MG”), a California
resident, Edward DeFeudis (“TD”), a Connecticut resident and WikiTechnologies,
Inc., a Delaware corporation (“Wiki”).
 
RECITALS
 
On June 30, 2013, Source Financial, Inc., a Delaware corporation (“Source”)
consummated the transaction contemplated by the Share Exchange Agreement dated
as of May 30, 2013 among Source, Moneytech Limited, an Australian company
(“Moneytech”), MG, TD and Evans (the “Share Exchange Agreement”) pursuant to
which Source acquired all of the outstanding shares of Moneytech in exchange for
5,300,000 shares of the common stock of Source (the “Share Exchange”).
 
In connection with the Share Exchange, MG and TD, the then directors, officers
and principal stockholders of Source, each deposited in escrow 1,120,000 shares
of Source common stock (the “Escrow Shares”), and Source deposited in escrow all
of the outstanding shares of Wiki, a wholly-owned subsidiary of Source (the
“Wiki Shares”), subject to the terms and conditions set forth in an Escrow
Agreement dated June 30, 2013 (the “Escrow Agreement”).
 
Source, Evans, MG and TD have agreed to terminate their relationship (the
“Separation”) pursuant to a letter agreement dated as of February 10, 2014 (the
“Separation Agreement”), pursuant to which MG and TD have agreed, among other
things, to release all of their right, title and interest to the Escrow Shares
against the delivery by Source to them of the Wiki Shares. Source has agreed to
cause Evans to grant this release in favor of MG, TD and Wiki in connection with
the Separation.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:
 
1.           Evans, on behalf of himself and his successors and assigns
(hereinafter, collectively referred to as "Releasor"), hereby forever releases
and discharges each of MG, TD and Wiki, and their respective directors,
officers, stockholders, agents, employees and their successors and assigns
(hereinafter, collectively referred to as the "Releasees"), from any and all
claims, demands, causes of action, and liabilities of any kind whatsoever (upon
any legal or equitable theory, whether contractual, common-law, statutory,
federal, state, local, or otherwise), whether known or unknown, that have been
or could have been asserted as a result of or by reason of any act, omission,
transaction or occurrence from and after the date of the execution of the
Exchange Agreement until the date hereof, including, without limitation any
claim or cause of action arising out of, resulting from, or related to, the
Share Exchange Agreement and the conduct of the management and operations of
Source and its subsidiaries other than Wiki, and their ownership of the Escrow
Shares
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Evans represents and agrees that he has not assigned and will not
assign to any third party any right or claim it may have against the Releasees.
 
3.           Evans agrees to indemnify and hold MG, TD and Wiki harmless from
and against any and all liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all court costs, litigation expenses and
reasonable attorneys’ fees, (individually a “Loss,” and collectively, “Losses”)
that any of them may suffer or incur resulting from, arising out of, or relating
to the operations of Source and its subsidiaries (other than Wiki) since June
30, 2013.


4.           This Agreement represents the complete understanding between the
parties with respect to the subject matter hereof. No other promises or
agreements shall be binding unless in writing and signed by the parties.
 
5.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
IN WITNESS WHEREOF Evans has executed this Release as of the date written above.
 

  /s/ Hugh Evans     Hugh Evans  

 
 
 

--------------------------------------------------------------------------------